Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the cable” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that Claim 1 be amended to recite “a cable” to provide antecedent basis. 
	Claim 1 recites the limitation “such various components or sub-systems” in lines 4-5.  The Examiner cannot determine the metes and bounds of the claim because it is unclear what constitutes such various components or sub-systems and whether they include only the previously recited elements or additional elements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Giordana (U.S. 2016/0363685 A1).
Giordana teaches a tow cable system (Para. [0057] “towed structure comprising an aircraft, a towing cable, and a towed device”, Fig. 1-8) wherein, in the context of towed flight of a glider behind an aircraft (aircraft (P), Para. [0012], [0013], Fig. 1-8), positive load or tension of the cable (towing cable (60), Para. [0073], [0074] detail cable in use to tow a device) therebetween is achieved through one or more of cable design and material selection, cable pre-tensioning, in-flight cable tensioning (Para. [0078], [0081], aerodynamic loads on the banner result in cable tension), and/or load dampening device(s) (Para. [0099] “the towed device may comprise an attachment damper”), and the related interplay of such various components or sub-systems of the overall tow cable system (abstract, Fig. 1-8).

 Conclusion
	The prior art made of record and note relied upon is considered pertinent to applicant’s disclosure. 
US 6029928 A – Space Launch Vehicles Configured As Gliders And Towed To Launch Altitude By Conventional Aircraft
US 9944410 B1 – System And Method For Air Launch From A Towed Aircraft
US 9211772 B2 – Vehicle Towing Apparatus And Method Of Towing A Vehicle In A Test
US 2723812 – Glider Pick-Up
US 6220543 B1 – Safe And Secure Commercial Air Transportation 
US 2396453 A – Glider Location Indicator 
US 10384797 B2 – In-Flight Transfer Of Reactant From A Towing Or Carrying Airplane To An Attached Rocket Or Rocketplane
US 2449532 A – Indicator System For Towed Gliders

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE JUNE BOLEK whose telephone number is (571)272-6150. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.J.B./
Examiner, Art Unit 3647

/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647